Name: Commission Regulation (EEC) No 1889/80 of 16 July 1980 fixing for the 1980/81 marketing year the minimum purchase price and the amount of financial compensation for oranges delivered for processing
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/36 Official Journal of the European Communities 17. 7. 80 COMMISSION REGULATION (EEC) No 1889/80 of 16 July 1980 fixing for the 1980/81 marketing year the minimum purchase price and the amount of financial compensation for oranges delivered for processing HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Article 1 1 . For the 1980/81 marketing year the minimum price referred to in Article 2 (2) of Regulation (EEC) No 2601 /69 shall be : (a) for oranges of the 'Biondo comune' variety,  10-90 ECU per 100 kilograms net for products in class I ,  8-95 ECU per 100 kilograms net for products in class II,  7-05 ECU per 100 kilograms net for products in class III or mixed ; (b) for class III or mixed of the following varieties,  Moro and Tarocco : 13-91 ECU per 100 kilo ­ grams net, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of certain varie ­ ties of oranges ( l ), as last amended by Regulation (EEC) No 1154/78 (2), and in particular Articles 2 (3) and 3 (2) thereof, Whereas Article 2 of Regulation (EEC) No 2601 /69 provides that the minimum price which processors must pay producers under the contracts is calculated on the basis of the purchase price plus 10 % of the basic price of the varieties which, by reason of their commercial characteristics, are usually sent for processing ; Whereas experience has shown that apart from oranges of the 'Biondo comune' variety, the only variety taken into account to date, the products concerned are blood oranges in class III or mixed ; whereas, therefore, the minimum price should be fixed on the basis of the average purchase price for the current marketing year applicable under Council Regulation (EEC) No 1368/80 (}), and Commission Regulation (EEC) No 1203/73 (4), as last amended by Regulation (EEC) No 1657/80 (5 ), for oranges of the variety in question, plus 10 % of the average basic price for the same period ; Whereas Article 3 of Regulation (EEC) No 2601 /69 provides that financial compensation must be so fixed that the difference between the minimum price and the financial compensation does not vary, in relation to that recorded for the preceding marketing year, by a percentage exceeding the percentage variation in the minimum price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables,  Sanguinello : 12-90 ECU per 100 kilograms net,  Sanguigno : 10-91 ECU per 100 kilograms net . 2. This minimum price is fixed for goods ex producers' packing centre . Article 2 The amount of the financial compensation referred to in Article 3 ( 1 ) of Regulation (EEC) No 2601 /69 shall be : (a) for oranges of the 'Biondo comune' variety,  7-31 ECU per 100 kilograms net for products in class I,  5-36 ECU per 100 kilograms net for products in class II ,  3-46 ECU per 100 kilograms net for products in class III or mixed ; (!) OJ No L 324, 27 . 12. 1969, p. 21 (2) OJ No L 144, 31 . 5 . 1978 , p. 5 . 3 OJ No L 140, 5 . 6 . 1980, p. 25 . (4) OJ No L 123, 10 . 5 . 1973 , p . 1 . (5 ) OJ No L 163, 28 . 6 . 1980, p . 51 . 17 . 7 . 80 Official Journal of the European Communities No L 184/37 (b) for class III or mixed of the following varieties,  Moro and Tarocco : 10-32 ECU per 100 kilo ­ grams net,  Sanguinello : 9-31 ECU per 100 kilograms net,  Sanguigno : 7-32 ECU per 100 kilograms net. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 July 1980 . For the Commission Finn GUNDELACH Vice-President